Case: 13-60563      Document: 00512589492         Page: 1    Date Filed: 04/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-60563                             April 8, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
LISA ASHCRAFT; RANDY DANIEL ISAIAH ASHCRAFT,

                                                 Plaintiffs – Appellants
v.

CITY OF VICKSBURG; PAUL WINFIELD, individually and in his official
capacity as Mayor of the City of Vicksburg; VICTOR GRAY–LEWIS,
individually and in his official capacity as Director of Building & Planning for
the City of Vicksburg; WALTER ARMSTRONG, in his official capacity as
Commissioner of Police for the City of Vicksburg; JOHN DOLAN, individually
and in his official capacity as Deputy Police Chief for the City of Vicksburg;
TROY KIMBLE, individually and in his official capacity as Sergeant for the
Vicksburg Police Department; LEONCE YOUNG, individually and in his
official capacity as Officer for the Vicksburg Police Department; JOHN DOES
1-5; MILTON MOORE,

                                                 Defendants – Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:11-CV-176


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60563       Document: 00512589492   Page: 2   Date Filed: 04/08/2014



                                  No. 13-60563
      Appellant Lisa Ashcraft appeals the district court’s grant of summary
judgment to Appellees Deputy Chief John Dolan, Mayor Paul Winfield, and the
City of Vicksburg, Mississippi (collectively “Appellees”). Ms. Ashcraft filed a
suit under 42 U.S.C. § 1983 against the Appellees, claiming that they targeted
her for harassment in retaliation for her outspoken opposition to then Mayor
Winfield.     The district court granted the Appellees’ motions for summary
judgment, finding that Ms. Ashcraft had not established a violation of her
constitutional rights.     Ms. Ashcraft timely appealed the district court’s
judgment, arguing that the Appellees violated her First and Fourth
Amendment rights when Mayor Winfield allegedly directed Deputy Chief
Dolan to ticket Ms. Ashcraft for having an illegal out-of-state tag on her vehicle
and when Deputy Chief Dolan subsequently conducted a traffic stop and issued
two tickets to Ms. Ashcraft for her out-of-state driver’s license and vehicle tag.
Ms. Ashcraft also asserts that the City of Vicksburg is vicariously liable for
Mayor Winfield’s retaliatory conduct, given his status as a city “policy-maker.”
      We review the district court’s grant of summary judgment de novo,
applying the same standard as the district court. DePree v. Saunders, 588 F.3d
282, 286 (5th Cir. 2009).      Deputy Chief Dolan and Mayor Winfield seek
qualified immunity on Ms. Ashcraft’s claims against them in their individual
capacities.     Qualified immunity protects public officials from “undue
interference” and “potentially disabling threats of liability,” Harlow v.
Fitzgerald, 457 U.S. 800, 806, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982), “unless
their conduct violates a clearly established constitutional right,” Brumfield v.
Hollins, 551 F.3d 322, 326 (5th Cir. 2008). Thus, in order for a plaintiff to
abrogate a public official’s right to qualified immunity on summary judgment,
the plaintiff must demonstrate that there is a genuine issue of material fact as
to whether the official violated a clearly established constitutional right and
show that the official’s conduct was objectively unreasonable in light of clearly
                                        2
    Case: 13-60563     Document: 00512589492    Page: 3   Date Filed: 04/08/2014



                                 No. 13-60563
established law at the time of the incident. Brumfield v. Hollins, 551 F.3d 322,
326 (5th Cir. 2008).
      Chief Deputy Dolan is entitled to qualified immunity on Ms. Ashcraft’s
Fourth Amendment claim because she has failed to demonstrate that there is
a genuine issue of material fact as to whether he violated her constitutional
right when he conducted a traffic stop based on the out-of-state tag on Ms.
Ashcraft’s vehicle. Mississippi law requires every state resident who operates
a vehicle on Mississippi roads to have a valid Mississippi driver’s license and
vehicle tag.   See Miss. Code Ann. §§ 27-19-63, 27-19-131, 63-1-5, 63-1-7.
Though Ms. Ashcraft claims to have been a resident of Pensacola, Florida, at
the time of the traffic stop, Chief Deputy Dolan presented evidence that
Ms. Ashcraft appeared to be a resident of Vicksburg: Ms. Ashcraft operated a
business in Vicksburg; her business had been featured in the Vicksburg local
paper; Chief Deputy Dolan had received a letter from an anonymous citizen
complaining about Ms. Ashcraft and referencing her residence as being in
Vicksburg; and he had personally seen her appear before the Vicksburg city
board to complain about local issues. Although Ms. Ashcraft was ultimately
found not guilty of the charges against her for having an illegal out-of-state
driver’s license and illegal out-of-state tag, it is apparent from the evidence
presented for summary judgment that at the time of the traffic stop Chief
Deputy Dolan had “a reasonable and articulable suspicion” that Ms. Ashcraft
was operating her vehicle on Mississippi roads in violation of state law. See
United States v. Jenson, 462 F.3d 399, 403 (5th Cir. 2006) (citing Terry v. Ohio,
392 U.S. 1, 21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)). In sum, Chief Deputy
Dolan did not violate Ms. Ashcraft’s Fourth Amendment right to be free from
unreasonable seizure because he conducted a valid Terry stop based on his
reasonable suspicion that Ms. Ashcraft was a Mississippi resident continuing
to drive with an out-of-state driver’s license and out-of-state vehicle tag in
                                       3
    Case: 13-60563    Document: 00512589492     Page: 4   Date Filed: 04/08/2014



                                 No. 13-60563
violation of state law. Furthermore, we are hard-pressed to find that Chief
Deputy Dolan’s alleged misconduct violated Ms. Ashcraft’s First Amendment
rights because Ms. Ashcraft has not demonstrated that she had a clearly
established “right” to be free from a retaliatory arrest that was otherwise
supported by probable cause. See Reichle v. Howards, 132 S. Ct. 2088, 2093,
182 L. Ed. 2d 985, 80 U.S.L.W. 4405 (2012) (holding that a “First Amendment
right to be free from a retaliatory arrest that is supported by probable cause”
has never been a clearly established right).
      Likewise, Mayor Winfield is entitled to qualified immunity on
Ms. Ashcraft’s constitutional claims because she has not demonstrated that
her traffic stop, for which she blames Mayor Winfield, was constitutionally
invalid. To the extent that Mayor Winfield did issue a retaliatory directive for
Chief Deputy Dolan to ticket Ms. Ashcraft, Ms. Ashcraft has failed to
demonstrate that Chief Deputy Dolan was not legally justified in executing the
subsequent traffic stop for her out-of-state vehicle tag.     Mayor Winfield’s
alleged conduct, without a resulting violation of Ms. Ashcraft’s constitutional
rights, does not abrogate his qualified immunity under these circumstances.
      Lastly, because we find that Chief Deputy Dolan’s traffic stop was valid
and that neither his actions nor those of Mayor Winfield violated Ms. Ashcraft’s
constitutional rights, the City of Vicksburg cannot be held vicariously liable
under § 1983 for Ms. Ashcraft’s alleged injury.      See Doe ex rel. Magee v.
Covington Cnty. Sch. Dist. ex rel. Keys, 674 F.3d 849, 866-67 (5th Cir. 2012).
      Accordingly, we AFFIRM the judgment of the district court.




                                       4